Citation Nr: 0011154	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-20 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
gainful employment as a result of his service-connected post-
traumatic stress disorder.


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Further, the Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  




Factual background

The RO granted service connection for post-traumatic stress 
disorder in the June 1998 rating decision on appeal.  The RO 
assigned a 30 percent rating effective from September 19, 
1996.  

Medical evidence for the pertinent appeal period includes 
extensive outpatient and hospitalization reports from VA 
medical facilities and Nellis Federal Hospital showing 
treatment for post-traumatic stress disorder and major 
depression from 1995 to 1999.

The veteran was hospitalized at Nellis Federal Hospital from 
October 25 to November 1, 1996.  The veteran was admitted 
with complaints of a depressed mood, insomnia, decreased 
appetite with weight loss, apathy, impaired concentration, 
and suicidal ideation.  The Global Assessment of Functioning 
(GAF) score on admission was 20.  Psychological testing 
performed during the hospitalization showed an acute 
exacerbation of post-traumatic stress disorder symptoms.  
Severe recurrent depression and anxiety disorder were the 
pertinent final diagnoses.  The GAF score at discharge was 
70.

Also of record is the report of the veteran's November 1996 
VA examination for mental disorders.  According to that 
report, the veteran had a recent history of depression 
stemming from the death of his wife.  The veteran was also 
reported to have experienced severe post-traumatic stress 
disorder symptoms since his World War II service.  His 
symptoms included screaming at night, hypervigilance, 
flashbacks, and avoidant behaviors.  The examiner noted 
symptoms related to depression such as repeated crying, 
suicidal thoughts, feelings of hopelessness, and inability to 
concentrate.  The examiner also noted that the veteran had 
attempted suicide on two occasions since the death of his 
wife.  It was further noted that the veteran had worked for 
30 years as a truck driver for a logging concern.  

On mental status examination, the veteran was noted to be 
depressed and frequently crying.  His memory and attention 
span were limited.  The examiner diagnosed a major depressive 
episode (not severe) and post-traumatic stress disorder.  The 
examiner reported that the veteran's chronic insomnia and 
depression made it difficult to sustain relationships outside 
of his immediate family.  He also stated that there was 
severe functional impairment, although the examination report 
shows a GAF score of 80.

In a letter received in March 1998, a VA staff psychiatrist 
who followed the veteran through his day treatment program 
stated that the veteran was hospitalized on October 25, 1996, 
at Nellis Federal Hospital for, in addition to major 
depression, post-traumatic stress disorder like symptoms.  
The psychiatrist emphasized that psychological testing 
revealed an acute exacerbation of post-traumatic stress 
disorder symptoms.  The psychiatrist noted that the veteran 
had been attending post-traumatic stress disorder group 
therapy.  The physician also opined that the veteran's war 
experiences had reduced his ability to deal with the loss of 
his wife.  She also reported that the veteran's symptoms have 
prevented him from engaging in gainful employment.

In a June 1998 letter, the director of the veteran's day 
treatment program stated that the veteran continues to be 
plagued by post-traumatic stress disorder symptoms and that 
repeat hospitalizations, group and individual therapy, post-
traumatic stress disorder focus sessions, and medications 
have had insufficient impact upon his symptoms.

Finally, in a letter dated in July 1999, the VA staff 
psychiatrist following the veteran at his day treatment 
program stated that the veteran had again been hospitalized 
in May 1998 for recurrent major depression, with suicidal 
ideation and post-traumatic stress disorder.  She noted that 
the veteran continued to have nightmares regarding his war 
experiences and that this added to his depression.  The 
psychiatrist diagnosed post-traumatic stress disorder and a 
recurrent major depressive disorder with suicidal ideation; a 
GAF score of 50 was assigned.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1998)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 29 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97. 

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

Post-traumatic stress disorder warrants a 70 percent rating 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in profound retreat from mature 
behavior; or the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Review of the evidence of record discloses that the veteran 
reportedly has not worked on a full time basis since his 
retirement a number of years ago; he was employed as a 
logging truck driver.  The record shows that the veteran has 
required numerous psychiatric hospitalizations, as well as 
outpatient treatment, for post-traumatic stress disorder and 
major depression.  Although the November 1996 VA examination 
report shows a GAF score of 80, this appears to be a 
typographical error since the report also shows that the 
examiner was of the opinion that there was severe functional 
impairment.

As noted above, the VA psychiatrist who follows the veteran 
through his day treatment program has stated that the 
veteran's post-traumatic stress disorder symptoms have 
exacerbated his major depression.  In her March 1998 
statement, she indicated that the veteran's psychiatric 
symptoms prevented him from engaging in gainful employment.  
In her July 1999 statement, she reported a GAF score of 50.  
A GAF score within the range 41-50 equates to serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Diagnostic and Statistical 
Manual of Mental Disorders (DSM IV).  At the time of the 
October 1996 hospital admission noted above, a GAF score of 
20 was assigned.  A GAF score within the range 11-20 
demonstrates some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death; 
frequently violent; manic excitement) or occasional failure 
to maintain minimal personal hygiene (e.g., smears feces) or 
gross impairment in communication (e.g., largely incoherent 
or mute).   Id.

Although the record shows that major depression has also been 
diagnosed, the record does not adequately establish that any 
of the veteran's psychiatric symptoms are unrelated to the 
service-connected post-traumatic stress disorder.  In view of 
the documented severity and persistence of the veteran's 
symptomatology, as well as the above VA opinions concerning 
employability, the Board is satisfied that the veteran's 
service-connected psychiatric disability has rendered him 
demonstrably unable to obtain or retain employment.  
Accordingly, the Board concludes that a 100 percent 
disability rating for the veteran's service-connected post-
traumatic stress disorder is warranted.  Because the Board 
concludes that a 100 percent evaluation is warranted under 
the former criteria, it is not necessary to consider the 
claim under the new rating criteria.






ORDER

Entitlement to a 100 percent disability rating for post-
traumatic stress disorder is granted, subject to the 
provisions governing the payment of monetary benefits.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

